08/13/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0028



                             No. DA 21-0028

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

TIMOTHY JOHN STRYKER,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including September 8, 2021 within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                     Beth Baker
                                                         Justice, Montana Supreme Court
                                                                  August 13 2021